Citation Nr: 1645193	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-35 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran had active service from September 1968 to March 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2015, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.  After the hearing, additional evidence was received, along with a waiver of RO consideration.  In June 2015, these matters were remanded for additional development, to include obtaining an addendum VA medical opinion.


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hip disability that had its onset during service or within an applicable presumptive period, or is otherwise related to service.

2.  The Veteran does not have a bilateral knee disability that had its onset during service or within an applicable presumptive period, or is otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2015); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2015); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the April 2015 Board videoconference hearing, it is noted that the United States Court of Appeals for Veterans Claims (Court) has determined that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010).  Here, the undersigned VLJ identified the issues on appeal, and solicited testimony from the Veteran relating to his claims, to include identifying any outstanding pertinent evidence.  As such, the Board finds that the undersigned complied with the duties set forth in 38 C.F.R. 3.103 (c)(2), and that the hearing was legally sufficient.

Service connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (a) (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis.  See 38 C.F.R. §§ 3.303 (b), 3.309(a) (2015); see also 38 U.S.C.A. § 1101 (3) (West 2015).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303 (b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §  1112 (a)(1) (West 2015); 38 C.F.R. § 3.307 (a)(3) (2015).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

The Veteran contends that his current bilateral hip and knee disabilities are a result of service.  Indeed, he indicates that his military duties included bending, stooping, squatting, as well as working on his knees on concrete without any padding.  He indicates as a result of his duties he has experienced bilateral hip and knee pain since active duty.  See April 2012 notice of disagreement.

The Veteran's service treatment records are silent for any reference pertaining to his hips or knees.  During the January 1973 separation examination, the Veteran voiced no hip or knee complaints and clinical evaluation of his lower extremities was normal. 

During an August 2010 VA examination, the Veteran reported that he has experienced bilateral hip and knee pain since 1972 due to lifting, pushing, and pulling heavy equipment and maintenance trailers while performing his military duties.  Physical examination of the hips and knees showed tenderness, however the exam was essentially unremarkable and X-rays were negative.  The examiner's assessment was bilateral hip and knee strain.

Post-service private treatment records dated in February 2013 show bilateral hip and knee osteoarthritis/arthrosis; however, no specific etiology is shown.

During the April 2015 hearing, the Veteran reiterated his contentions that his current bilateral hip and knee disabilities were due to his service job duties.

As noted, the Veteran was afforded a VA examination in August 2010.  The Board observed however in its June 2015 remand that the examiner failed to address whether the Veteran's diagnosed bilateral hip and knee strains were related to service.  As the VA examiner's opinion did not address the dispositive question before the Board, a remand for an addendum VA medical opinion was necessary to assist in determining the etiology of the Veteran's bilateral hip and knee conditions.

Pursuant to the June 2015 remand, an adequate VA addendum opinion was obtained in March 2016.  The examiner indicated that the Veteran's entire file, to include the June 2015 remand as well as the Veteran's statements, was reviewed.  He subsequently opined that the Veteran's bilateral hip and knee disabilities were less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner reasoned that the service treatment records did not document a chronic on-going treatment or condition for the hips and knees while in service.  He also indicated that the separation physical was normal for hips and knees.  Further, the examiner noted that the Veteran engaged in a hip and knee-intensive occupation for 30 years after active duty.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hip and bilateral knee disabilities.  In this regard, the Board places great probative weight on the March 2016 VA examiner's opinion that the Veteran's bilateral hip and knee disabilities were not related to his service, to include any claimed in-service injury. The Board finds that the March 2016 VA examination report clearly reflects consideration of the lay statements of record, including his contentions that his bilateral hip and knee disability began in service and provides adequate rationale supported by the service treatment records and the Veteran's post-service medical history.  Furthermore, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two). Therefore, the Board accords the greatest probative weight to the VA examiner's opinion provided in March 2016.

Moreover, no medical evidence of record refutes the VA examiner's opinion.  In this regard, none of the Veteran's post-service treatment records, including his private treatment records, suggest an etiological relationship between his claimed bilateral hip and knee disability and his service.  In fact, as noted, February 2013 private treatment records provide no etiology for the hip and knee arthritis.

The Board has also considered whether service connection is warranted on a presumptive basis.  The clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in March 1973.  In this regard, the Veteran's service treatment records are negative for such disease and post service treatment records show no diagnoses of hip or knee arthritis until February 2013.  As such, presumptive service connection based upon a chronic disease such as arthritis, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran separated from service in March 1973 and the first medical evidence of any relevant treatment or evaluation was at least 37 years after this date.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (VA must consider "all of the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts," when considering the probative value to assign evidence of a prolonged period without medical complaint).  The lack of any contemporaneous lay or medical evidence of symptoms during or continuing after service preponderates against a finding that the Veteran manifested a chronic bilateral hip or knee disability in service and that he experienced continuity of symptomatology thereafter, or that his claimed bilateral hip and knee disability was otherwise caused or aggravated by his period of service. Further, post treatment records dated in February 2013 show very intermittent hip and knee complaints with no specific etiology shown.

The Board further observes that the Veteran contends that he has suffered from bilateral hip and knee pain since the claimed in-service incident.  He is currently diagnosed with bilateral hip and knee osteoarthritis/arthrosis.  The provisions of 38 C.F.R. § 3.303 (b) allow for presumptive service connection on the basis of continuity of symptomatology.  The Board notes, however, the Veteran's contentions are not credible.  For example, the Veteran was seen for other issues during service, however he not once reported any bilateral hip or knee problems.  On his separation physical examination, there was a notation with regards to a history of a left wrist fracture; however, it was also noted that there were no other complaints, and he specifically denied any problems with his knees or any other joints.  Moreover, as noted, the Board observes that there is no evidence of bilateral hip and or knee arthritis until many years after service.  The first documented diagnosis of arthritis is on a February 2013 private treatment record.  Overall, the Board places greater probative weight to the medical evidence which establishes that arthritis was not manifest until many years after service, and there is no indication that such is causally related to an event in service.  As such, as noted, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In light of the foregoing, the Board finds that service connection is not warranted for the claimed bilateral hip and knee disability, to include the Veteran's diagnosed osteoarthritis/arthrosis, because the weight of the evidence is against finding that the claimed conditions had onset during service or within an applicable presumptive period, or is otherwise related to his period of active service.
To the extent that the Veteran has asserted that his bilateral hip and knee disabilities is attributable to his period of service, the Board finds that he is not competent to provide evidence pertaining to such a complex medical issue such as the etiology of the bilateral hip and knee arthrosis because such an opinion requires the application of knowledge that is not within the realm of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Furthermore, even if he was considered competent to provide this opinion, the opinion provided by the VA examiner is more probative.  The VA examiner has specialized training, education, and experience that the Veteran is not shown to have.

Accordingly, the Board finds that the appeal as to these issues must be denied. There is no reasonable doubt to be resolved as to these issues.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hip disability is denied.

Service connection for bilateral knee disability is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


